

117 SRES 293 ATS: Designating June 26, 2021, as the “International Day against Drug Abuse and Illicit Trafficking”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 293IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Whitehouse (for himself, Mr. Grassley, Mr. Risch, Mr. Blumenthal, Mr. Tillis, Ms. Hassan, and Mr. Hawley) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating June 26, 2021, as the International Day against Drug Abuse and Illicit Trafficking.Whereas the United Nations Office on Drugs and Crime estimated that 269,000,000 individuals used illicit drugs worldwide in 2018, a 30 percent increase from 2009;Whereas the United Nations Office on Drugs and Crime estimated that 35,600,000 individuals globally suffered from substance use disorders in 2018;Whereas the Substance Abuse and Mental Health Administration reported that, in 2019, 35,800,000 individuals aged 12 or older used an illicit drug in the United States in the past month, and 21,600,000 individuals aged 12 or older needed substance abuse treatment in the past year;Whereas the Centers for Disease Control and Prevention (CDC) estimated that a record 91,862 individuals died from drug overdoses between October 2019 and October 2020;Whereas, according to the CDC, opioids are the main driver of drug overdose deaths in the United States, with synthetic opioids, such as illicitly manufactured fentanyl and fentanyl analogues, causing approximately 73 percent of opioid-involved overdose deaths;Whereas CDC data indicates that drug overdose deaths have increased during the coronavirus pandemic;Whereas the National Institute of Drug Abuse estimates that illicit drug use costs the United States $193,000,000,000 annually in healthcare costs, crime, and lost productivity;Whereas the Drug Enforcement Administration reports that drug trafficking fuels the drug overdose epidemic in the United States and can lead to violence in communities throughout the country and the world;Whereas the Department of State reports that the illicit drug trade can undermine the rule-of-law and fuel corruption; andWhereas the United Nations General Assembly established June 26 as the International Day against Drug Abuse and Illicit Trafficking: Now, therefore, be it That the Senate—(1)encourages access to prevention, treatment, and recovery programs for individuals with substance use disorders, including access to medication-assisted treatment;(2)commends the efforts of law enforcement agencies and officers to detect, curtail, and prevent drug trafficking and production domestically and internationally;(3)applauds the work of law enforcement agencies, prosecutors, defense attorneys, and judges who work to connect individuals with a substance use disorder to treatment facilities;(4)supports research into treatments for substance use disorders;(5)encourages greater international cooperation to dismantle drug trafficking organizations and transnational criminal organizations involved in the illicit drug trade;(6)supports efforts to unravel financial networks that enable the illicit drug trade;(7)calls on other United Nations Member States to mark the International Day against Drug Abuse and Illicit Trafficking; and(8)designates June 26, 2021, as the International Day against Drug Abuse and Illicit Trafficking.